Citation Nr: 0937773	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  08-28 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to nonservice-connected pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant had recognized guerilla service and service in 
the Regular Philippine Army from January 1943 to February 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 adverse determination of the 
RO.

In July 2009, the appellant and his son testified at a Travel 
Board hearing before the undersigned Acting Veterans Law 
Judge; a copy of the transcript is in the record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The service department has certified that the appellant had 
recognized guerilla service and service in the Regular 
Philippine Army from January 1943 to February 1946.


CONCLUSION OF LAW

The legal criteria for basic eligibility for nonservice-
connected pension benefits are not met.  38 U.S.C.A. §§ 101, 
107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, the Board has 
considered VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits under the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009)).  Implementing regulations are found at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  As discussed 
below, the law and not the facts are dispositive of this 
appeal; therefore, the duties to notify and assist imposed by 
the VCAA are not applicable to this claim.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

During the Board personal hearing and in various statements, 
the appellant and his son contend that, because the appellant 
served with the USAFFE (United States Armed Forces Far East) 
during World War II, he qualifies for VA nonservice-connected 
pension benefits.  He indicated that the National Personnel 
Records Center (NPRC) verified that he served in the 
Philippine Commonwealth Army and as a recognized guerilla.  
In this case, the appellant asserts that he was inducted in 
September 1941, but he was sick with recurrent malaria up to 
October 23, 1942, and that, at that time, his unit was 
disbanded.  In July 2008, the NPRC certified that he had 
Regular Philippine Army service from January 28, 1943 to 
February 16, 1946, including recognized guerilla service from 
March 8, 1945 to May 13, 1945. 

Active service will be the period certified by the service 
department.  38 C.F.R. § 3.41(a) and (d).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the Secretary has lawfully promulgated regulations making 
service department findings "binding on the VA for purposes 
of establishing service in the United States Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).   Whether a 
claimant is a veteran and thus has basic eligibility to VA 
benefits is a question dependent on service department 
certification.  38 C.F.R. §  3.41 (a), (d); Duro, 2 Vet. App. 
at 532.

In this case, while the appellant served during wartime, his 
service in the recognized guerilla service and service in the 
Regular Philippine Army from January 1943 to February 1946 
does not qualify him for nonservice-connected pension 
benefits.   Service in the Philippine Scouts and in the 
organized military forces of the Commonwealth of the 
Philippines, including recognized guerrilla service, may, 
under certain circumstances, constitute recognized service in 
the armed forces of the United States for certain VA 
benefits; however, the benefits do not include nonservice-
connected pension.  See 38 C.F.R. §§ 3.40, 3.41.

The appellant's wartime service does not meet the definition 
of "veteran" for VA nonservice-connected pension purposes.  
The law authorizes the payment of a pension to a "veteran" 
of wartime who has the requisite service and who is 
permanently and totally disabled from nonservice-connected 
disability not due to the veteran's own willful misconduct.  
38 U.S.C.A. §§ 1502, 1521 (West 2002).  The term "veteran" 
means a person who served in the active military, naval, or 
air service, and who was discharged or released therefrom 
under conditions other than dishonorable.  38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.1(d).

The appellant's service in the recognized guerilla service 
and service in the Regular Philippine Army from January 1943 
to February 1946 does not qualify him for VA nonservice-
connected pension benefits.  The laws and regulations provide 
that service before July 1, 1946 in the organized military 
forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States pursuant to the military 
order of the President dated July 26, 1941, including among 
such military forces organized guerrilla forces under 
commanders appointed, designated, or subsequently recognized 
by the Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except for specified 
benefits including disability compensation benefits 
authorized by Chapter 11, Title 38, United States Code.  38 
U.S.C.A. § 107(a); 38 C.F.R. § 3.40.  This does not include 
VA nonservice-connected pension benefits, which are, as noted 
above, authorized by Chapter 15, Title 38, United States 
Code.  

To establish entitlement to the benefit sought, the appellant 
would need to submit military service records that show he 
served in a "regular" component of the United States Armed 
Forces, also referred to as the "Old Philippine Scouts" or 
the "Regular Philippine Scouts."  See 38 C.F.R. § 3.40(a).  
For these reasons, the Board finds that the appellant does 
not have the requisite qualifying service for VA nonservice-
connected pension benefits, so is not eligible for VA 
nonservice-connected disability pension benefits.

The Board appreciates the appellant's assertions that he 
should be eligible for nonservice-connected pension benefits 
due to his service during World War II; however, statutory 
and regulatory provisions provide that his service does not 
meet the basic eligibility requirements for VA pension 
benefits.  Thus, the appellant's claim lacks legal 
entitlement under the applicable provisions.  As the law is 
dispositive, the claim must be denied because of the lack of 
legal entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).


ORDER

Eligibility for VA nonservice-connected disability pension 
benefits is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


